Title: From George Washington to Joseph Reed, 23 November 1778
From: Washington, George
To: Reed, Joseph


  
    Sir.
    Head Quarters Fredericksburg [N.Y.] 23d Novr 1778.
  
I have the honor of transmitting the Committee of arrangement the inclosed from Colonel Cadwallader. It is in answer to my letter at the white-plains, which accompanied one of the committee’s on the same subject.
I could wish the committee to consider, if there is any method, yet remaining, by which his scruples might be removed, and the affair settled in a conclusive and satisfactory manner. I am sir Your most hble servt

  Go: Washington

